Mr. Justice Potter,
dissenting:
I am not able to agree with the reasoning of the opinion which has been adopted by the majority of the court in this case, nor to accept the conclusion therein set forth. Even if it be true that the act in question was intended to facilitate the union of Pittsburg and Allegheny, yet that fact cannot in *547itself affect the constitutionality of the act. The fact that legislation meets the needs of some particular locality does not render it obnoxious to the constitution. Perhaps most legislation owes its origin to special or particular needs, which are no less meritorious because they must be included in and satisfied by laws expressed in general terms. In his work, “ Restrictions upon Local and Special Legislation,” Mr. Binney has defined general laws to be such as “ operate uniformly upon all members of any class of persons, places, or things requiring legislation peculiar to themselves, in the matters covered by the laws.” A law is to be regarded as general when it is framed in general terms, is restricted to no locality and operates equally upon all of a group of ^objects whose condition or needs render such legislation appropriate.
The act of April 20, 1905, provides for the consolidation of any two contiguous cities situate in the same county, in the state. It must be admitted that any “ two contiguous cities ” is a general expression. It matters not at how many or how few places in the state there may be two cities which are contiguous. Wherever and whenever there are such, the act would apply. As Mr. Binney says, if the classification be valid, the number of members in a class is wholly immaterial. So that it makes no difference whether there be one or one hundred places in the state which will at the present time fit the conditions of the act, so long as the way is open for other places to come in, as occasion may arise.
But it is suggested that the further limitation of the operation of the act, to cases where two contiguous cities are “ situate in the same county,” makes it local. But why so ? In so far as the language of the act is concerned, no county in the state is excluded from its operation. There are sound reasons why no city should be allowed to extend beyond the boundaries of a single county, and the limitation in that respect, if general, is legitimate.
Under the Act of February 2, 1854, P. L. 21, a local act applying to Philadelphia, it is provided that the boundaries of Philadelphia shall be extended so as to embrace the whole of the territory of the county of Philadelphia. And it is suggested that because there cannot therefore be two contiguous cities in Philadelphia county, that county is excluded from *548the operation of this act, with the result that the legislation thereby becomes local.
But this court decided squarely in Evans v. Phillipi, 117 Pa. 226, that a statute, general in form, is not to be treated as a local one, simply because of the intervention of some local statute, unrepealed, which prevents it from fairing general effect.
Aside from that, it is difficult to see why the fact that one county in the state is already so filled with a city as to leave room for no other contiguous city within its boundaries, should be any more of an obstacle to the efficiency of a general law, than the fact that in many counties of the state no cities at all exist at the present time. The local act governing Philadelphia may be repealed; and that county may be enlarged, in which case this act would apply to every county in the state. And contiguous cities may grow up in any county, which, under the terms of this act, may in due time be annexed to each other and consolidated into one municipality.
I would uphold the constitutionality of the act of May 20, 1905, and dismiss this bill.